Citation Nr: 0831744	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-15 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Margaret Stubbs, Associate Counsel


INTRODUCTION

The veteran is shown to have verified active duty from 
October 1953 to October 1956 and October 1967 to July 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
RO.  

The December 2004 rating decision also denied service 
connection for a mental condition. The veteran did not appeal 
this decision.  

In September 2005, the veteran testified at a hearing before 
a Hearing Officer at the RO.  A transcript of this hearing is 
of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

The veteran has filed a claim of entitlement to service 
connection for degenerative disc disease of the cervical 
spine.  A determination has been made that additional 
evidentiary development is necessary prior to rendering a 
determination on the merits of the claim.  Accordingly, 
further appellate consideration will be deferred on this 
claim and remanded for action as described below.  

In the case of a veteran who engaged in combat with the 
enemy, VA must accept, as sufficient proof of service 
connection for any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardship of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service. See 38 U.S.C.A. § 1154(b). 
However, section 1154(b) only serves to lighten the 
evidentiary requirement for showing service incurrence of an 
injury or disease; it does not lighten the evidentiary 
requirements for competent evidence demonstrating present 
disability or a nexus between present disability and some 
remote injury or disease of active service. See Cohen 
(Douglas) v. Brown, 10 Vet. App. 128, 138 (1997).  

During his RO Hearing, the veteran testified that his neck 
was first injured during his period of active service.  He 
specifically contends that he was injured in November 1967, 
during a rocket attack in Vietnam when two fellow soldiers 
fell on top of him in a foxhole.  He also testified that he 
had flare-ups of neck pain in 1969 and 1974.  In 1974, he 
maintained that he was placed on a limited duty status 
because of his neck problems.  

The service treatment records do not document any neck injury 
or complaints of neck pain thereafter.  The veteran's lay 
testimony, however, may be accepted by the VA as sufficient 
proof that he sustained a neck injury during service if it 
can be verified that he was exposed to a rocket attack during 
his service in Vietnam.  

In addition, as noted, the veteran had active service from 
October 1967 to July 1975 as verified through the National 
Personnel Records Center (NPRC).  The NPRC also verified that 
the veteran had two periods of service in Vietnam, but noted 
that these were from November 1966 to October 1967, and again 
from April 1971 to January 1972.  

The veteran's complete service treatment and dental records 
were requested, however a request for the veteran's complete 
service personnel file should be made to clarify his periods 
of service, including service in Vietnam, and to obtain 
information on which unit he was attached to during his 
service in Vietnam.  

At the RO hearing, the veteran indicated that he continued to 
experience neck problems after service for which he sought 
treatment, and he currently experiences such problems.  

The private treatment records show that he is currently 
diagnosed with degenerative disc disease of the cervical 
spine.  If it is verified that the veteran was in a unit 
exposed to a rocket attack then he should be afforded a 
medical examination to determine whether any current neck 
disorder is etiologically related to any neck injury he 
reportedly sustained during service.  

The veteran is hereby informed that 38 C.F.R. § 3.655 
provides that individuals for whom an examination has been 
authorized and scheduled are required to report for such 
examination.  The provisions of 38 C.F.R. § 3.655 address the 
consequences of a veteran's failure to attend a scheduled 
medical examination.  

That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with an 
original claim, the claim shall be rated based on the 
evidence of record. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO take appropriate steps to 
obtain the veteran's complete service 
personnel file through official sources.  
If indicated, please contact the JSRRC, 
or other appropriate source, and attempt 
to verify that the veteran belonged to a 
unit in Vietnam that came under rocket 
attack. Unit histories should also be 
requested.  

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and likely etiology of the 
cervical spine disability.  The examiner 
must review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.  If degenerative disc 
disease of the cervical spine is present, 
the examiner should indicate whether it 
is at least as likely as not (50 percent 
probability or greater) that such 
disability resulted from a neck injury in 
service.  The examiner should accept as 
true that the veteran sustained a neck 
injury during service. The examiner also 
should provide a complete rationale for 
all conclusions reached.  

3.  Thereafter, after the completion of 
any indicated additional development, 
readjudicate the claim for service 
connection for degenerative disc disease 
of the cervical spine.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC), and given an opportunity to 
respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellant disability.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007)  

